DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

SMD: #18-003
RE: Rescinding SMD #16-005
Clarifying “Free Choice of
Provider” Requirement

January 19, 2018

Dear State Medicaid Director:
On April 19, 2016, the Center for Medicaid and CHIP Services (CMCS) and the Center for
Program Integrity (CPI) issued a State Medicaid Director Letter that provided guidance to state
Medicaid agencies on compliance with Section 1902(a)(23) of the Social Security Act (the “any
willing provider” or “free choice of provider” provision).
We are concerned that the 2016 Letter raises legal issues under the Administrative Procedure
Act, and limited states’ flexibility with regard to establishing reasonable Medicaid provider
qualification standards. For these reasons, we are rescinding the April 19, 2016 Letter (SMD
#16-005). States should continue to look to Section 1902(a)(23) and our regulations at 42 C.F.R.
§ 431.51 to determine their obligations under Section 1902(a)(23).
We may provide further guidance in the future.
Sincerely,

/s/
Brian Neale
Director, CMCS
/s/
Alec Alexander
Director, CPI

